Citation Nr: 1717729	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 11-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a throat disorder with breathing problems.

2. Entitlement to compensation under 38 U.S.C.S. § 1151 for additional disability as a result of VA medical treatment received in March 1981.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1953 to January 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a May 2010 decision of the RO in Waco, Texas.

In December 2010, the Veteran presented testimony at a hearing before a hearing officer at the RO. In November 2012, the Veteran attended a Board hearing chaired via videoconference by a Veterans Law Judge who is no longer with the Board. A transcript of the hearing is associated with the claims file. In April 2015, he was offered an opportunity to testify before the Veterans Law Judge who would decide his claim. In April 2015, he responded that he did not want another hearing. 

In a July 2015 decision, the Board denied service connection for the issues listed on the title page and also denied a compensable disability rating for a tracheotomy scar. The Veteran appealed that decision to the Veterans Court. In a single-judge decision dated in October 2016, the Veterans Court vacated the Board's decision to the extent it "denied entitlement to benefits based on service connection for a throat disorder with breathing problems, either as secondary to a service-connected tracheostomy scar of the neck or as the result of VA medical treatment received in March 1981" and remanded the appeal to the Board for additional development. In a footnote, the Veterans Court noted that the Veteran had offered no argument concerning the rating for the tracheotomy scar and "the Court therefore deems the matter abandoned."

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

In the October 2016 decision, the Veterans Court focused the finding of the Board in its July 2015 decision that appropriate efforts were undertaken to schedule the Veteran for an examination while the case was on remand from the Board, and the evidence shows that the Veteran repeatedly failed to appear for such examinations, even when the examination was rescheduled at the Veteran's preferred VA Medical Center in Dallas, Texas. 

The Veterans Court specifically questioned the Board's finding that the presumption of regularity attached in regard to the lack of documentation of the scheduling of the March 2015 examination, and appears to have questioned the Board's finding that the examination had actually been scheduled. The Veterans Court noted that the presumption of regularity attaches only to regular situations. In this case, the Dallas VA Medical Center had informed the RO that it could not conduct the examination at the Dallas facility because of the nature of the claim. This at least implies that the examination was not actually scheduled. The Veterans Court stated "Because of the glaring inconsistencies, it is unclear how the presumption of regularity could attach to an obviously irregular situation." 

The Veterans Court held that remand was required for the Board to provide an adequate statement of reasons or bases for why the Veteran is not entitled to a medical examination, or to simply schedule an examination for the appellant at the Dallas VA Medical Center. 

The Board is bound by the findings of the Veterans Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the law of the case doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

The Veterans Court has held that AOJ compliance with a remand is not discretionary, and that if the AOJ fails to comply with the terms of a remand, another remand for corrective action is required. Stegall v. West, 11 Vet. App. 268 (1998).

In light of the lack of information in the claims file to confirm that the Veteran was actually notified of the March 2015 examination, and the information suggesting that it may not have been scheduled at all, the Board finds that an additional attempt should be made to schedule the examinations requested in the Board's prior remands and that all notice sent to the Veteran must be included in the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate specialist. The relevant documents in the claims file should be made available to the VA examiner. Any tests or studies necessary by the examiner to provide the requested opinion should be accomplished. 

In scheduling the examination, please attempt to honor the Veteran's request to have the examination conducted at the Dallas VA Medical Center. If this cannot be accomplished, please consider providing a fee basis examination at a facility suitable to the Veteran. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has additional disability affecting the throat and lungs, to include claimed hoarseness (September 2002 and January 2007 VA outpatient records), right true vocal cord benign nodule, dysphagia with "A-ring" (February 2007 VA outpatient record), and difficulty breathing (February 2010 VA examination) as a result of the March 1981 surgery. 

If additional disability is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the March 1981 VA surgery, or due to an event not reasonably foreseeable. 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability), that any identified disability of the throat and lung, to include those listed above, was caused or permanently worsened beyond its normal progression by the Veteran's service-connected tracheotomy scar. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Provide a copy of all notice sent to the Veteran in conjunction with the above request and all responses received from the Veteran. If it is determined that an examination cannot be provided at the Veteran's chosen facility, and if there are no other suitable facilities, please also provide an explanation of the reasons for this determination. 

3. Readjudicate the remanded claims. If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


